?H&75C8!--!#GSd'!)/(*0$!!                Case 4:19-cv-01342-JSW Document 2 Filed 03/13/19 Page 1 of 2                   Case # 19-1342
!                                                                                 CIVIL COVER SHEET                 !
IVS!?H&75C8!--!QWdWZ!Q]dS`!aVSSb!O\R!bVS!W\T]`[ObW]\!Q]\bOW\SR!VS`SW\!\SWbVS`!`S^ZOQS!\]`!ac^^ZS[S\b!bVS!TWZW\U!O\R!aS`dWQS!]T!^ZSORW\Ua!]`!]bVS`!^O^S`a!Oa!`S_cW`SR!Pg!ZOe%!!
SfQS^b!Oa!^`]dWRSR!Pg!Z]QOZ!`cZSa!]T!Q]c`b'!IVWa!T]`[%!O^^`]dSR!W\!Wba!]`WUW\OZ!T]`[!Pg!bVS!?cRWQWOZ!7]\TS`S\QS!]T!bVS!J\WbSR!HbObSa!W\!HS^bS[PS`!*20-%!Wa!`S_cW`SR!T]`!bVS!7ZS`Y!]T!
7]c`b!b]!W\WbWObS!bVS!QWdWZ!R]QYSb!aVSSb'!(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)!
I. (a)!PLAINTIFFS!                                                                                              DEFENDANTS
    LAWRENCE AND SHERLENE WONG                                                                               CHART INC., PRELUDE FERTILITY, INC. and DOES 1 to 10
! (b)!7]c\bg!]T!GSaWRS\QS!]T!;W`ab!AWabSR!EZOW\bWTT!              San Mateo, CA                                 7]c\bg!]T!GSaWRS\QS!]T!;W`ab!AWabSR!8STS\RO\b!
! ! (EXCEPT IN U.S. PLAINTIFF CASES)!                                                                           (IN U.S. PLAINTIFF CASES ONLY)!
                                                                                                                CDI93!!!!!!>C!A5C8!7DC89BC5I>DC!75H9H%!JH9!I=9!AD75I>DC!D;!
                                                                                                                !!         I=9!IG57I!D;!A5C8!>CKDAK98'!
! (c)!!!5bb]`\Sga!(Firm Name, Address, and Telephone Number)!                                                   5bb]`\Sga!(If Known)!
    David M. Rosenberg-Wohl                                                                                 ! Morgan, Lewis & Bockius LLP
    Hershenson Rosenberg-Wohl                                                                                Molly Moriarty Lane, Benjamin Smith, Megan Suehiro
    315 Montgomery St., 8th Fl., San Francisco, CA 94104                                                     One Market, Spear Street Tower, San Francisco, CA 94105

II.           BASIS OF JURISDICTION (Place an “X” in One Box Only)!                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff!
                                                                                                !    (For Diversity Cases Only) ! ! ! ! and One Box for Defendant) !
                                                                                                                                          PTF       DEF                                            PTF      DEF
      *!! J'H'!<]dS`\[S\b!EZOW\bWTT!!        ,!! ;SRS`OZ!FcSabW]\!                                    7WbWhS\!]T!IVWa!HbObS!!               *!!      *!      >\Q]`^]`ObSR!or!E`W\QW^OZ!EZOQS!        -!       -!
     !    !                                      (U.S. Government Not a Party)
                                                                                                      !                                      !         !     ]T!6caW\Saa!>\!IVWa!HbObS!
                                                                                                      7WbWhS\!]T!5\]bVS`!HbObS!!             +!!       +!!   >\Q]`^]`ObSR!and!E`W\QW^OZ!EZOQS!!       .!!      .!
      +!! J'H'!<]dS`\[S\b!8STS\RO\b!         -!! 8WdS`aWbg!                                           !                                      !         !     ]T!6caW\Saa!>\!5\]bVS`!HbObS!
      !    !                                    (Indicate Citizenship of Parties in Item III)
                                                                                                      7WbWhS\!]`!HcPXSQb!]T!O!!              ,!!       ,!!   ;]`SWU\!CObW]\!!                         /!!      /!
                                                                                                      ;]`SWU\!7]c\b`g!
!
IV.            NATURE OF SUIT!!!(Place an “X” in One Box Only)!
             CONTRACT!                                                 TORTS!                                   FORFEITURE/PENALTY!                      BANKRUPTCY!                      OTHER STATUTES!
     **)!>\ac`O\QS!                        PERSONAL INJURY                    PERSONAL INJURY                   /+.!8`cU!GSZObSR!HSWhc`S!]T!        -++!5^^SOZ!+1!JH7!n!*.1!             ,0.!;OZaS!7ZOW[a!5Qb!
     *+)!BO`W\S!                                                                                                    E`]^S`bg!+*!JH7!n!11*!          -+,!LWbVR`OeOZ!+1!JH7!               ,0/!FcW!IO[!#,*!JH7!
                                         ,*)!5W`^ZO\S!                      ,/.!ES`a]\OZ!>\Xc`g!l!E`]RcQb!
     *,)!BWZZS`!5Qb!                                                            AWOPWZWbg!                      /2)!DbVS`!                              n!*.0!                              n!,0+2#O$$!
                                         ,*.!5W`^ZO\S!E`]RcQb!AWOPWZWbg!
     *-)!CSU]bWOPZS!>\ab`c[S\b!                                             ,/0!=SOZbV!7O`S(!                               LABOR                     PROPERTY RIGHTS                    -))!HbObS!GSO^^]`bW]\[S\b!
                                         ,+)!5aaOcZb%!AWPSZ!"!HZO\RS`!
     *.)!GSQ]dS`g!]T!                                                           EVO`[OQScbWQOZ!ES`a]\OZ!                                                                                 -*)!5\bWb`cab!
                                         ,,)!;SRS`OZ!9[^Z]gS`ai!                                                0*)!;OW`!AOP]`!HbO\RO`Ra!5Qb!       1+)!7]^g`WUVba!
           DdS`^Og[S\b!DT!                                                      >\Xc`g!E`]RcQb!AWOPWZWbg!                                                                                -,)!6O\Ya!O\R!6O\YW\U!
                                             AWOPWZWbg!                                                         0+)!AOP]`(BO\OUS[S\b!               1,)!EObS\b!
           KSbS`O\ia!6S\STWba!                                              ,/1!5aPSab]a!ES`a]\OZ!>\Xc`g!                                                                                -.)!7][[S`QS!
                                         ,-)!BO`W\S!                                                                GSZObW]\a!                      1,.!EObS\b"5PP`SdWObSR!CSe!
     *.*!BSRWQO`S!5Qb!                                                          E`]RcQb!AWOPWZWbg!
                                         ,-.!BO`W\S!E`]RcQb!AWOPWZWbg!                                          0-)!GOWZeOg!AOP]`!5Qb!                  8`cU!5^^ZWQObW]\!                -/)!8S^]`bObW]\!
     *.+!GSQ]dS`g!]T!8STOcZbSR!                                             PERSONAL PROPERTY                                                                                            -0)!GOQYSbSS`!>\TZcS\QSR!"!
                                         ,.)!B]b]`!KSVWQZS!                                                     0.*!;O[WZg!O\R!BSRWQOZ!             1-)!I`ORS[O`Y!
           HbcRS\b!A]O\a!#9fQZcRSa!                                         ,0)!DbVS`!;`OcR!                                                                                                7]``c^b!D`UO\WhObW]\a!
                                         ,..!B]b]`!KSVWQZS!E`]RcQb!                                                 ASOdS!5Qb!
           KSbS`O\a$!                                                       ,0*!I`cbV!W\!AS\RW\U!                                                     SOCIAL SECURITY
                                             AWOPWZWbg!                                                         02)!DbVS`!AOP]`!AWbWUObW]\!                                              -1)!7]\ac[S`!7`SRWb!
     *.,!GSQ]dS`g!]T!                                                       ,1)!DbVS`!ES`a]\OZ!E`]^S`bg!                                            1/*!=>5!#*,2.TT$!
                                         ,/)!DbVS`!ES`a]\OZ!>\Xc`g!                                             02*!9[^Z]gSS!GSbW`S[S\b!                                                 -2)!7OPZS(HOb!IK!
           DdS`^Og[S\b!                                                         8O[OUS!                             >\Q][S!HSQc`Wbg!5Qb!            1/+!6ZOQY!Ac\U!#2+,$!                1.)!HSQc`WbWSa(7][[]RWbWSa(!
     ! !]T!KSbS`O\ia!6S\STWba!           ,/+!ES`a]\OZ!>\Xc`g!&BSRWQOZ!
                                             BOZ^`OQbWQS!!                  ,1.!E`]^S`bg!8O[OUS!E`]RcQb!                                            1/,!8>L7(8>LL!#-).#U$$!                 9fQVO\US!
     */)!Hb]QYV]ZRS`ai!HcWba!                                                   AWOPWZWbg!                             IMMIGRATION
                                                                                                                                                    1/-!HH>8!IWbZS!MK>!                  12)!DbVS`!HbObcb]`g!5QbW]\a!
     *2)!DbVS`!7]\b`OQb!                                                                                        -/+!CObc`OZWhObW]\!
                                              CIVIL RIGHTS                  PRISONER PETITIONS                                                      1/.!GH>!#-).#U$$!                    12*!5U`WQcZbc`OZ!5Qba!
     *2.!7]\b`OQb!E`]RcQb!AWOPWZWbg!                                                                                5^^ZWQObW]\!
                                         --)!DbVS`!7WdWZ!GWUVba!               HABEAS CORPUS                                                         FEDERAL TAX SUITS                   12,!9\dW`]\[S\bOZ!BObbS`a!
     *2/!;`O\QVWaS!                                                                                             -/.!DbVS`!>[[WU`ObW]\!
                                         --*!K]bW\U!                        -/,!5ZWS\!8SbOW\SS!                     5QbW]\a!                                                             12.!;`SSR][!]T!>\T]`[ObW]\!
                                                                                                                                                    10)!IOfSa!#J'H'!EZOW\bWTT!]`!
          REAL PROPERTY                  --+!9[^Z]g[S\b!                                                                                                                                    5Qb!
                                                                            .*)!B]bW]\a!b]!KOQObS!                                                      8STS\RO\b$!
     +*)!AO\R!7]\RS[\ObW]\!              --,!=]caW\U(!                          HS\bS\QS!                                                                                                12/!5`PWb`ObW]\!
                                                                                                                                                    10*!>GHlIVW`R!EO`bg!+/!JH7!
     ++)!;]`SQZ]ac`S!                        5QQ][[]RObW]\a!                .,)!<S\S`OZ!                                                                n!0/)2!                          122!5R[W\Wab`ObWdS!E`]QSRc`S!
                                         --.!5[S`'!e(8WaOPWZWbWSal                                                                                                                          5Qb(GSdWSe!]`!5^^SOZ!]T!
     +,)!GS\b!ASOaS!"!9XSQb[S\b!                                            .,.!8SObV!ES\OZbg!
                                             9[^Z]g[S\b!                                                                                                                                    5US\Qg!8SQWaW]\!
     +-)!I]`ba!b]!AO\R!                                                              OTHER
                                         --/!5[S`'!e(8WaOPWZWbWSalDbVS`!                                                                                                                 2.)!7]\abWbcbW]\OZWbg!]T!HbObS!
     +-.!I]`b!E`]RcQb!AWOPWZWbg!                                            .-)!BO\RO[ca!"!DbVS`!                                                                                           HbObcbSa!
     +2)!5ZZ!DbVS`!GSOZ!E`]^S`bg!        --1!9RcQObW]\!
                                                                            ..)!7WdWZ!GWUVba!
                                                                            ...!E`Wa]\!7]\RWbW]\!
                                                                            ./)!7WdWZ!8SbOW\SSl!
                                                                                7]\RWbW]\a!]T!
                                                                                7]\TW\S[S\b!
!
V.             ORIGIN (Place an “X” in One Box Only)!
     *    D`WUW\OZ!                 +!   GS[]dSR!T`][!             ,     GS[O\RSR!T`][!          -!   GSW\abObSR!]`!         . I`O\aTS``SR!T`][!!             /   BcZbWRWab`WQb!!!         1 BcZbWRWab`WQb!
          E`]QSSRW\U!                    HbObS!7]c`b!                    5^^SZZObS!7]c`b!             GS]^S\SR!                5\]bVS`!8Wab`WQb!(specify)!        AWbWUObW]\lI`O\aTS`!       AWbWUObW]\l8W`SQb!;WZS!
!
VI.            CAUSE OF         7WbS!bVS!J'H'!7WdWZ!HbObcbS!c\RS`!eVWQV!g]c!O`S!TWZW\U!!(Do not cite jurisdictional statutes unless diversity)3!
                                !!28 U.S.C. §§ 1332, 1441, and 1446
               ACTION!
                                6`WST!RSaQ`W^bW]\!]T!QOcaS3!
                                !!Claims for negligence and products liability for alleged damage to Plaintiffs' biological tissue stored at Pacific Fertility Center
!
VII.           REQUESTED IN                  7=97@!>;!I=>H!>H!5!CLASS ACTION!                         DEMAND $
                                                                                                                        !
                                                                                                                                                     7=97@!N9H!]\Zg!WT!RS[O\RSR!W\!Q][^ZOW\b3!
               COMPLAINT:!                   JC89G!GJA9!+,%!;SR'!G'!7Wd'!E'!                                                                         JURY DEMAND:             NSa!      C]!

VIII. RELATED CASE(S),                                    ?J8<9! Hon.
                                                                  !                                                     8D7@9I!CJB69G!
      IF ANY (See instructions):                                                Jeffrey S. White                                                   4:18-cv-04839             !
!
IX.            DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)!
(Place an “X” in One Box Only)      SAN FRANCISCO/OAKLAND                                                                          SAN JOSE                        EUREKA-MCKINLEYVILLE !


DATE 03/13/2019                                           SIGNATURE OF ATTORNEY OF RECORD                                                 /s/ Megan A. Suehiro
JS-CAND 44 (rev. 07/16)    Case 4:19-cv-01342-JSW Document 2 Filed 03/13/19 Page 2 of 2

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section “(see attachment).”

   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
          pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
   III.   Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV.    Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
   V.     Origin. Place an “X” in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX.    Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
          events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”
   Date and Attorney Signature. Date and sign the civil cover sheet.
